Title: [Diary entry: 17 October 1787]
From: Washington, George
To: 

Wednesday 17th. Rid to all the Plantations except the Ferry. Cut the Buck Wheat in the Neck. A good deal of it shattered but whether it ought to have been cut sooner I cannot (for want of more knowledge of it) determe. Finished getting in the Fodder in the Neck the last at all the Places. Sowed yesterday & today (wind preventing it sooner) the trefoil 50 lbs. on the Wheat & Sainfoin in the Orch[ard] in the Neck and began to sow under furrow the Winter Vetches at the No. end of the same inclosure crossing therewith the first plowing and intending to run the light dble. harrows over the grd. after Sowing. The Pease in broadcast at French’s were much injured by the frost. It was unfortunate that they had not been cut a day or two sooner. Note the ground in which Pease & Buck Wheat are sowed ought always to be rolled if it is expected the Crop is to be taken off clean. The Pease however that are left would be fine for Sheep—especially fatting wethers. The Sweet Potatoes made at Muddy hole from the half Acre of experimental ground are as follow—viz.—the No. Wt. quarter wch. was in hills, & dunged as formerly mentioned, produced 4 bushels eatable, & 3½ fit only for Seed; the So. Wt. qr. also in Hills but not dunged, produced 2½ eatable & 3½ for seed—The No. Et. qr. in 4 foot rows and dunged, produced 2½ bushls. eatable,

and 2 Seed—and the So. Et. qr. 2½ eatable & 2 Seed—In all 11½ of bush⟨ls.⟩ eatable and 11 bushls. of seed. The Potatoes in the dunged part of the ground were much the largest and turned out from 



eate.
seed


The hills

4 . . . 
. & 3 1/2


In 4 feet rows

2 1/2
. . 2


Undunged

6 1/2
5 1/2


In Hills

 2 1/2
3 1/2


In 4 feet Rows

2 1/2
2




5
5 1/2


differe.

1 1/2





6 1/2
5 1/2

 Upon remeasuring of the foregoing Potatoes. after they came home they turned out (heaped measure) only 7½ Bushls. eatg. Potatoes & 10½ of Seed—short in 

The eatable

4 bush.


Seed

1/2 Bl.

 Whether this was occasioned by the diffe. of measure or Stolen by the driver of the Cart remains to be discovered.